Name: Commission Regulation (EC) No 1118/97 of 19 June 1997 fixing, in respect of the 1996/97 marketing year, actual production of unginned cotton and the amount by which the guide price is to be reduced
 Type: Regulation
 Subject Matter: agricultural structures and production;  Europe;  marketing;  plant product;  prices
 Date Published: nan

 No L 163/ 10 EN Official Journal of the European Communities 20 . 6 . 97 COMMISSION REGULATION (EC) No 1118/97 of 19 June 1997 fixing, in respect of the 1996/97 marketing year, actual production of unginned cotton and the amount by which the guide price is to be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton , as last amended by Council Regulation (EC) No 1 553/95 ('), Having regard to Council Regulation (EEC) No 1964/87 of 2 July 1987 adjusting the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of Greece (2), as last amended by Regulation (EC) No 1 553/95, and in particular Article 2 (3) and (4) thereof, Having regard to Council Regulation (EC) No 1554/95 of 29 June 1995 laying down the general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81 (3), as amended by Regulation (EC) No 1584/96 (4), and in particular Article 9 thereof, Whereas Article 9 of Regulation (EC) No 1554/95 provides that actual production in each marketing year is to be determined each year, account being taken in par ­ ticular of the quantities for which aid has been requested; whereas application of this criterion results in actual production , in respect of the 1 996/97 marketing year, being established at the level set out hereafter, Whereas Article 2 (3) of Regulation (EEC) No 1964/87 provides that if actual production determined for Greece and Spain exceeds the guaranteed maximum quantity the guide price is to be reduced in each Member State where production exceeds its guaranteed national quantity; whereas the calculation of the said reduction varies depending on whether the guaranteed national quantity is exceeded both in Spain and Greece or only in one of those Member States; whereas, in the case under consid ­ eration , the overrun occurs both in Greece and in Spain ; whereas, therefore , under the rules laid down in Article 6 (a) of Regulation (EC) No 1554/95, actual production in excess of the guaranteed national quantity is to be calcu ­ lated in each Member State as a percentage of the guaran ­ teed national quantity of that Member State, and the guide price is to be reduced by a percentage equal to half the percentage excess; Whereas Article 2 (4) of Regulation (EEC) No 1964/87 provides for an increase in aid, if certain conditions are fulfilled, in each Member State where actual production exceeds its guaranteed national quantity; whereas the aforementioned conditions are not fulfilled for the 1996/97 marketing year, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION: Article 1 1 . For the 1996/97 marketing year, actual production of unginned cotton is fixed at 1 227 871 tonnes, of which 927 650 tonnes for Greece and 300 221 tonnes for Spain . 2 . The amount by which the guide price is to be reduced for the 1996/97 marketing year is fixed at :  ECU 9,886/ 100 kg for Greece,  ECU 10,949/ 100 kg for Spain . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 30 . 6. 1995, p. 45. (2) OJ No L 184, 3 . 7. 1987, p. 14 . 0 OJ No L 148 , 30 . 6. 1995, p. 48 . h) OJ No L 206, 16. 8 . 1996, p. 16 .